Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered October 4, 1990, convicting him of attempted criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence seized from the defendant.
Ordered that the judgment is affirmed.
The affidavit of the officer submitted in support of the application for a search warrant presented the issuing Judge with "information sufficient to support a reasonable belief that * * * evidence of a crime [might] be found” (see, People v Mercado, 68 NY2d 874, cert denied 479 US 1095) at the premises in question and that it was more probable than not that criminal activity was taking place at the place to be searched (see, People v Bigelow, 66 NY2d 417, 423). As a result, we find that there was probable cause to issue the search warrant (see, People v Pinchback, 187 AD2d 540).
*527Furthermore, the hearing court properly credited the arresting officer’s testimony that he observed vials of cocaine in plain view as he entered the basement of the premises (see, People v Prochilo, 41 NY2d 759). Sullivan, J. P., Lawrence, Fiber and Ritter, JJ., concur.